DETAILED ACTION
	This Office action is responsive to communication received 06/16/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-7 and 19-25 remain pending.
	Claims 19-25 STAND withdrawn from further consideration.
Response to Arguments
	In the arguments received 06/16/2022, the applicant contends that the amended claims define over the previously-applied prior art reference to Jefferson (USPN 2,884,644), as the claims allegedly define that the apparatus includes directional members that branch out from a central sheath, including branching out on the opposite side of the thumb’s directional member and including a fourth directional member for wiggling by the hand of the user.  The applicant argues that further structure has been added to define the weight added to the apparatus.  The applicant contends that the claims should not be interpreted as simply reciting a method of production, as the claims now allegedly define over the Jefferson device, and since the applicant has allegedly amended claim 1 to include additional physical structure and to remove any reference to a fastening process.  The applicant notes that the “wiggling” interaction is meant to operate the directional members that are configured to hold a catcher or blocker or create movement of other elongated member(s), with the bending of the fingers and/or the hand/wrist serving to manipulate the apparatus to defend a goal or target.  The applicant argues that the Jefferson device lacks one of the two side sheaths and that Jefferson is not capable of being squeezed for performing a wiggling movement and that Jefferson in unfit to provide controlled movements.  The applicant also argues that the integral construction of the Jefferson device does not render obvious the inclusion of supplementary structural elements now recited in the claims. 
	IN RESPONSE:
	Although the claims now require at least 4 (four) “directional members”, the claim does not specifically locate these directional members in the manner argued by the applicant.  Note, the claims are interpreted using the broadest, reasonable interpretation.  While the terminology used in the claims may be interpreted in light of the specification, it is improper to import limitations from the specification into the claims.  Note MPEP 2111.01, which states in part:
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).    

Here, the claims do not explicitly recite that there exists a directional member on an opposite side of the thumb’s directional member.  The specific arrangement or location of any fourth directional member with respect to the central sheath has not been recited.  Here, independent claim 1 does not require any type of catcher, blocker or other added parts such as side sheaths to be incorporated with the directional members.  Moreover, a broadest, reasonable interpretation of the now-claimed “multilayered pad equipment”, as recited in claim 4, is met by the combination of the plastic sheathing and the expanded sponge texture of the mitt in Jefferson, which is fastened to the material of the receiving compartments (28).  It would appear that the applicant is trying to import the limitations from the specification into the claims (i.e., the description of the elements 401L and 401R and the multilayers 501L, 502L, 503L, 504L shown as part of the structure shown in FIG. 5).  If the exact multilayered pad structure described and shown in applicant’s FIG. 5 is responsible for the claimed “wiggling interaction”, then the claims must recite language that conveys this structure in a clear and concise manner so as to distinguish over the combined compartment liner and sponge construction of the directional members identified by the Office in Jefferson.  While the applicant remarks on the amendments to claim 1 to remove any recitation of “fastening”, and thus overcome any arguments regarding an integral or separate construction, it is noted that claims 2, 4 and 5 still refer to “element fastened” (claim 2), “elongated members are fastened” (claim 4) and “directional members fastened” (claim 5).   The rejections set forth herein below for these claims provide an explanation of how “fastened” is being interpreted.  
FOLLOWING IS AN ACTION ON THE MERITS: 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
I.   EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jefferson (USPN 2,884,644). 
Reference is made to the following annotated version of FIG. 1 of Jefferson:

    PNG
    media_image1.png
    780
    1269
    media_image1.png
    Greyscale

As to claim 1, Jefferson shows a hand-operated apparatus with a housing (i.e., the entirety of the glove is a “housing”) dividing from a central sheath (i.e., the central portion of the mitt annotated by the round identification in annotated FIG. 1) into at least four directional members (i.e., annotated FIG. 1 identifies a first, second, third and fourth directional members) and operated by a user to defend a goal or target (i.e., Jefferson is clearly capable of defending a goal or target) from a forthcoming ball or puck by bending, smacking or pivoting said directional members.  Here, absent any further claim limitations, a broadest reasonable interpretation of a fourth directional member includes a portion of the mitt in Jefferson that houses a portion of the wrist, as highlighted in annotated FIG. 1. 
The apparatus in Jefferson further comprises:
a.    at least two finger holders (i.e., the portions that house compartments 28) representing a lower body portion, 
b.    at least one finger holder of said at least two finger holders for holding or gripping to an index finger and middle finger together as a first one of the directional members.  Here, an index and middle finger may clearly be inserted within the portions that contain compartments (28),
c.    at least another finger holder of said at least two finger holders for holding or gripping to a ring finger and little finger together as a second one of the directional members. Here, a ring and little finger may clearly be inserted within the portions that contain compartments (28),
d.    the first one of the directional members branching to an elongated member extending from below a bending line located below said finger holder holding said index and middle finger. Note the elongated members in annotated FIG. 1, supra,
e.    a second one of the directional members branching to an elongated member extending from below another bending line located below said another finger holder holding said ring and little finger, are the directional members. Note the elongated members in annotated FIG. 1, supra, 
f.    wherein said finger holder holding said index and middle finger, and said another finger holder holding said ring and little finger are adapted to direct said elongated members to angle away from said finger holders with the use of pressure against a surface to cover and defend significant open spaces of said goal or target.  Here, “said elongated members” are interpreted as the portions of the apparatus extending below the bending lines, as depicted in annotated FIG. 1 above.  
As to claim 2, each of said bending lines comprises at least one element fastened between each of said at least two finger holders and each of said elongated members creating tension and causing a release in order to initiate a bounce back of said elongated members after the act of said bending or pivoting.  The sponge construction of the apparatus in Jefferson, specifically the sponge portion between each of the finder holders and the corresponding elongated members, provides the necessary bounce back required by the claim.  That the claim requires “at least one element fastened between each of said at least two finger holders and each of said elongated members” (emphasis added) merely reflects product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, the end product shows that the portions between the finger holders and the elongated members are integrally-formed.  That Jefferson does not explicitly disclose that the elongated members are separate elements that are fastened to corresponding separate directional members is simply a difference related to the method of making the product.  Here, a separate construction, which would have involved a subsequent fastening of plural elements, versus the integral construction depicted by Jefferson would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). Here, “said elongated members” are interpreted as the portions of the apparatus extending below the bending lines, as depicted in annotated FIG. 1 above.  
	As to claim 3, said at least two finger holders are used in addition to said at least one element squeezed or strapped inside or around said at least two finger holders for comfort of said user, for protection from hits or from said forthcoming ball or puck, and for tightening of the fingers of the user to hold to said hand-operated apparatus during wiggling interactions. Here, liner (24) may be considered to be the at least one element squeezed or strapped inside.  Again, the sponge construction of the Jefferson device provides comfort to the user.  The finger holders in the mitt disclosed by Jefferson are clearly capable of wiggling interactions.  
As to claim 4, the compartments (28), which serve to define the elongated members, are covered by a combination of a plastic liner (24) and a sponge material (i.e., generally identified as element or mitt 12) and thus the compartments are considered to be fastened to a “multilayered pad equipment”, as broadly as claimed. Here, “said elongated members” are interpreted as the portions of the apparatus extending below the bending lines, as depicted in annotated FIG. 1 above.  These elongated members are clearly capable of enabling wiggling interaction. 
	As to claim 5, Jefferson shows at least a third one of the directional members fastened to a third finger holder for holding or gripping by the thumb to defend the forthcoming ball or puck.  Note annotated FIG. 1 above identifying a third directional member that includes a finger holder for gripping by the thumb.  Here, the compartment holding the thumb is considered to be fastened to the thumb material defining the third directional member. 
				     Claim Objections - Minor
Claims 1 and 6 are objected to because of the following informalities:  
As to claim 1, line 2, numeral “4” should be drafted as the term --four-- for ease of text searching and for consistency with the remaining “first”, “second” and “third” notations used throughout the claims. 
As to claim 6, line 11, “of” should be deleted for better readability.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, as a result of the deletion of elongated members in line 2, the phrase “said elongated members” in line 19 now lacks proper antecedent basis.  It would appear that the applicant may be attempting to refer to both the “an elongated member” in lines 11-12 as well as the “an elongated member” in lines 14-15.  However, the language “said elongated members” in line 19 presents confusion.  If there are plural, distinct elongated members, than they should be identified as such for clarity.  For example, use an elongated member; another elongated member; first elongated member; second elongated member; and then refer back to the first and second elongated members, or refer back to the elongated member and the another elongated member.  
	As to claim 2, lines 3 and 4, “said elongated members” in each of lines 3 and 4 now lacks proper antecedent basis.  See the additional comments under claim 1 above. 
	As to claim 3, this claim shares the indefiniteness of claims 1 and 2.
	As to claim 4, lines 1-2, “said elongated members” now lacks proper antecedent basis.  See the additional comments under claim 1 above.  Also, in line 2, “fastened with” should likely read --fastened to--.  
As to claim 4, lines 2-3, the phrase “from said bending lines” is confusing.  Perhaps this phrase should read --below said bending lines--. 
	As to claim 6, lines 1-2, “said elongated members” now lacks proper antecedent basis.  See the additional comments under claim 1 above.  
As to claim 6, line 3, “higher portion” should likely read --upper body-- to maintain consistency with the language said upper body in line 7.  
	As to claim 6, line 10, what is “their” referring to?  It appears that “their” should instead read --a--.  
	As to dependent claim 7, this claim shares the indefiniteness of claims 1-3. 
	 

       				      Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to show, suggest or otherwise render obvious the combination of a hand-operated apparatus that is constructed as recited by the combination of claims 1 and 2 along with a playing surface platform with two openings that include shields to allow insertion of the hand-operated apparatus. 
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to show, suggest or otherwise render obvious the combination of a hand-operated apparatus that has finger holders and elongated members and further structured to include a shooting apparatus that includes a rotary member, a propeller member and a paddle member, which are arranged and structured to propel and elevate an object, across a surface or over a surface, respectively. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 1 and 4 in Calagui;
Fig. 4 in Eisenberg;
Fig. 1 in Kobylarz;
Fig. 1 in Canausa; and Fig. 5 in Baskin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711